Citation Nr: 0928511	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  03-08 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Entitlement to an increased evaluation for service-
connected exercised-induced compartment syndrome with history 
of shin splints, right lower extremity, currently rated as 10 
percent disabling.  

2.  Entitlement to an increased evaluation for service-
connected exercised-induced compartment syndrome with history 
of shin splints, left lower extremity, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1987 to 
February 1995.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  This claim was previously remanded by the Board 
in June 2006 and June 2008 for additional evidentiary 
development.  The requested development has now taken place 
and appellate review may proceed on these claims.  

The Veteran requested and was afforded a hearing before the 
undersigned Acting Veterans Law Judge in April 2005.  A 
written transcript of this hearing was prepared and 
incorporated into the evidence of record.  

VA received additional evidence and argument from the Veteran 
in June 2009 and July 2009 that has not yet been reviewed by 
the RO.  However, this evidence is duplicative of evidence 
previously incorporated into the Veteran's claims file, and 
as such, remand for initial review by the RO is unnecessary.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's exercised-induced compartment syndrome with 
history of shin splints of the right lower extremity is 
manifested by no more than moderate symptomatology such as 
pain and tightness upon exertion that is relieved by rest.  

2.  The Veteran's exercised-induced compartment syndrome with 
history of shin splints of the left lower extremity is 
manifested by no more than moderate symptomatology such as 
pain and tightness upon exertion that is relieved by rest.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for service-connected exercised-induced compartment 
syndrome with history of shin splints, right lower extremity, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.56, 4.73, Diagnostic Code 5312 (2008).  

2.  The criteria for a disability rating in excess of 10 
percent for service-connected exercised-induced compartment 
syndrome with history of shin splints, left lower extremity, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.56, 4.73, Diagnostic Code 5312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
August 2001 and July 2006.  The August 2001 letter was sent 
prior to the initial RO decision that is the subject of this 
appeal.  The letters informed him of the need to show a 
worsening of his service-connected disabilities, and what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and information in his 
possession to the RO.  The Board recognizes that these 
letters did not provide the Veteran with the rating criteria 
under Diagnostic Code 5312.  However, this code only requires 
a noticeable worsening or increase in severity.  As such, 
specific notice regarding the rating criteria is not required 
under Vazquez-Flores.

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in February 2001, June 2002, February 2004, 
December 2006, September 2008 and January 2009, and VA has 
obtained these records as well as the records of the 
Veteran's outpatient treatment with VA.  Copies of the 
Veteran's private medical records have also been incorporated 
into the claims file.  

In a letter received in March 2009, the Veteran argued that 
his January 2009 VA examination was inadequate because it was 
not performed by an orthopedic surgeon who was familiar with 
compartment syndrome.  The Veteran indicated that the 
examiner had never performed surgery for this condition, and 
as such, he requested a new examination.  The Board is not 
persuaded by this argument.  Basically, surgical experience 
is not required to examine for a disability.  Further, the 
January 2009 VA examination report indicates that the VA 
examiner was a Doctor of Osteopathy.  This shows that the 
examiner was a physician with sufficient familiarity with 
compartment syndrome.  Additionally, VA has received no 
competent evidence suggesting that the January 2009 VA 
examiner was incompetent on this matter.  For these reasons, 
the Board does not find that a new VA examination is 
necessary in this case.  

Significantly, neither the Veteran nor his representative has 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2008).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

The Veteran's bilateral lower extremity disability has been 
rated as a muscle disability under Diagnostic Code 5312.  
Under this code, a slight disability warrants a 0 percent 
disability rating; a moderate disability warrants a 10 
percent disability rating; a moderately severe disability 
warrants a 20 percent disability rating; and a severe 
disability warrants a 30 percent disability rating.  

Facts and Analysis

The Veteran contends that he is entitled to a disability 
rating in excess of 10 percent for his service-connected 
exercised-induced compartment syndrome with history of shin 
splints of the right and left lower extremities (hereinafter 
a "lower extremity disability").  The Veteran was granted 
service connection for his lower extremity disability in a 
June 1995 rating decision.  A disability rating of 10 percent 
was assigned to each lower extremity under Diagnostic Code 
5312, effective as of February 10, 1995.  VA received the 
Veteran's claim for increased disability ratings in June 
2001.  However, the preponderance of the evidence of record 
demonstrates that the Veteran is not entitled to disability 
ratings in excess of 10 percent.  

The Veteran was afforded a VA examination of the lower 
extremities in February 2001.  The Veteran reported doing 
well when resting, but he indicated an increase in pain when 
standing or walking for more than 2 minutes.  The Veteran 
also described a feeling of numbness in his lower 
extremities.  Examination of the lower extremities revealed 
no redness, heat, swelling or deformity.  There was no 
tenderness upon palpation except for a focal area of 
tenderness over the left lateral calf region.  The Veteran 
was able to heel and toe walk.  The examiner diagnosed the 
Veteran with exercise induced anterior compartment syndrome.  
The examiner reported that the disorder was symptomatic per 
the Veteran's history, but there was no evidence of pain upon 
range of motion.  The examiner did note that the Veteran was 
having some metatarsalgia as well as a heel spur type 
syndrome that the examiner doubted was related to the 
Veteran's compartment syndrome.  The examiner noted that the 
severity of the Veteran's disorder could not be properly 
evaluated without stress testing since the Veteran's disorder 
was exercise-induced.  The examiner indicated that this 
testing was not currently available from the VA.  

The Veteran was afforded an additional VA examination of the 
lower extremities in February 2004 as the above examination 
was deemed inadequate for VA rating purposes.  The examiner 
reported that the Veteran was symptomatic during the 
examination with a sensation of pins and needles in his 
knees.  The Veteran reported having increased symptomatology 
with short periods of weight bearing.  The Veteran reported 
being asymptomatic at rest with flare-ups occurring every one 
to two weeks after being on his feet for a while.  The 
examiner concluded that the Veteran was able to walk around 
the examination room without a cane.  No redness, heat or 
swelling was noted during the examination.  Neurological 
examination revealed normal strength with intact reflexes and 
sensation.  X-rays of the legs and knees bilaterally were 
interpreted to be normal.  In addition to bilateral exercise-
induced compartment syndrome, the examiner assigned a 
diagnosis of bilateral patellar tendinitis.  The Veteran is 
not service-connected for patellar tendinitis or any other 
knee disorder.  

In December 2006, the Veteran was afforded an additional VA 
neurological examination of the lower extremities.  The 
Veteran told the examiner that he experienced pain and 
swelling of the lower extremities when he walked.  The 
Veteran reported that he experienced this pain on a constant 
basis that was aggravated by walking.  The Veteran estimated 
that he could not walk in excess of 20 yards before he 
experienced pain.  He also reported having tingling at the 
bottom of his feet.  The examiner noted a history of thoracic 
surgery to excise an intradural schwannoma that was 
associated with numbness of the right lower extremity.  

Neurovascular examination revealed intact sensation and motor 
strength of the lower extremities.  The examiner noted that 
the Veteran had a wide-based gait and used a cane.  There was 
no evidence of atrophy or swelling upon examination.  The 
examiner diagnosed the Veteran with service-connected 
compartment syndrome of the lower extremities, bilaterally.  
The examiner concluded that there were moderate symptoms with 
walking and standing.  The examiner further opined that it 
was less likely than not that the Veteran's compartment 
syndrome was affected by his thoracic tumor, and there was no 
significant affect on the Veteran's service-connected 
disability as a result of his surgical procedure.  The 
examiner also concluded that it was at least as likely as not 
that the Veteran's symptoms of weakness in the legs were a 
residual of his thoracic tumor, which is not service-
connected.  

The Veteran was afforded an additional VA examination of the 
lower extremities in September 2008.  The Veteran reported 
during the examination that he was able to perform all of his 
activities of daily living.  He reported having pain and 
numbness in his lower extremities that was sharp and stabbing 
with spasms.  This pain occurred approximately 3 times per 
week and lasted for about 2 hours.  The examiner noted that 
the Veteran walked with an antalgic gait.  He used a cane and 
had a right sided limp.  Deep tendon reflexes in the lower 
extremities were 1+.  There was no muscular atrophy.  
Strength testing was also found to be normal at 5/5.  
Sensation to pinprick was normal and bilaterally equal, 
except for diminished pinprick and light touch responses on 
the anterolateral surfaces of both legs.  The examiner noted 
that the Veteran had an EMG and nerve conduction study in 
November 2007 that was found to be a normal study of the 
bilateral lower extremities by the orthopedic surgeon.  The 
examiner also noted decreased range of motion in the knees 
and ankles bilaterally.  The examiner diagnosed the Veteran 
with exertional compartment syndrome of the lower 
extremities, bilaterally.  

It was the examiner's opinion that the subjective complaints 
appeared inconsistent with the objective evidence.  
Specifically, the examiner noted that range of motion testing 
can be rendered inaccurate by suboptimal effort on the part 
of the examinee.  

The Veteran was afforded his last VA examination of the lower 
extremities in January 2009 since the September 2008 VA 
examiner did not indicate which symptoms were related to the 
Veteran's service-connected lower extremity disability or his 
nonservice-connected disabilities.  The Veteran reported 
being unable to run, stand in excess of 5 minutes or walk 
more than 50 yards without feeling discomfort.  The Veteran 
described this as lower leg discomfort, bilaterally.  The 
examiner noted that in addition to the Veteran's service-
connected compartment syndrome, he also suffered from 
idiopathic polyneuropathy that was not service-connected.  
The examiner concluded that the Veteran had a normal posture 
with a broad based gait to accommodate his girth.  Deep 
tendon reflexes were normal at 2 out of 4 bilaterally.  There 
was no atrophy or hypertrophy, and strength testing and 
sensation testing were normal bilaterally.  

The examiner found no objective findings of a bilateral knee 
or a bilateral ankle condition.  The examiner diagnosed the 
Veteran with bilateral anterior compartment lower leg 
exercise-induced compartment syndrome.  It was noted that 
there were no objective findings of a lower extremity sensory 
polyneuropathy, but the examiner concluded that any 
subjective symptoms of this were not caused by the Veteran's 
compartment syndrome; specifically, the examiner concluded 
that the Veteran's complaints of exertional numbness of the 
lower extremities were anatomically unrelated to the anterior 
compartment syndrome of the lower legs, as were his posterior 
lower leg complaints and posterior tibial nerve conduction 
velocity results.  According to the examiner, the key to 
exertional compartment syndrome is exertion, and simple 
activities and rest are asymptomatic.  The only symptom the 
examiner found to be related to the Veteran's service-
connected compartment syndrome were his complaints of 
discomfort in the anterior lateral lower leg with walking or 
prolonged standing.  In the doctor's opinion, the Veteran's 
complaints of joint and posterior leg complaints, as well as 
paresthesias and ambulatory instability, were not caused by 
or related to his service-connected compartment syndrome.  
Also, the examiner noted that the Veteran would be able to 
perform light duty or a sedentary job if he so desired.  

The record also contains a number of VA outpatient treatment 
records relating to the Veteran's bilateral lower extremity 
disability.  According to an April 2002 VA urgent care note, 
the Veteran reported a worsening of his lower extremity 
disability with pain and swelling in the legs and ankles.  In 
March 2004, it was noted that the Veteran had lower extremity 
pain that was relieved with rest with a sensation of 
tightness upon exertion.  Computed tomography (CT) of the 
lower extremities was performed in February 2004 and 
interpreted to be normal.  A July 2004 treatment note 
indicated that the Veteran's condition had worsened and he 
now had a limited ability to run.  Vascular status and 
neurological examination of the lower extremities were 
normal.  In January 2008, the Veteran reported that he 
experienced pain when ambulating 600 feet or more.  The VA 
physician noted that an electromyograph (EMG) had been 
performed and was normal as well.  

In a February 2006 nerve conduction study, the Veteran was 
found to have symptoms suggestive of a right posterior tibial 
neuropathy.  The etiology of this condition could not be 
determined.  A March 2007 VA treatment note also assigned a 
diagnosis of chronic peripheral neuropathy related to the 
Veteran's claims of numbness in both lower extremities.  
However, as noted in the January 2009 VA examination, there 
was no objective evidence of polyneuropathy of the lower 
extremities.  Regardless, it was the examiner's opinion that 
any subjective symptoms were not related to the Veteran's 
service-connected lower extremity disability.  A May 2006 VA 
orthopedic note indicates that the Veteran had a schwannoma 
excised from his thoracic spine in April 2006.  It was noted 
that this had left the Veteran weak in the extremities, as he 
had not yet recovered fully from his surgery at this time.  
The Veteran is not service-connected for a thoracic 
schwannoma.  

A VA treatment note from April 2007 demonstrates that the 
Veteran was again seen with complaints of a worsening of his 
lower extremity disability.  He reported swelling in both 
legs if he tried to run or if he walked for long distances.  
The orthopedist opined that the only way to solve the 
Veteran's problem would be to perform fasciotomies of the 
anterior compartment of both lower extremities.  The record 
does not indicate that this procedure has been performed as 
of yet.  This procedure was also recommended during private 
medical treatment in May 2009, when it was noted that the 
anterior compartments of the Veteran's bilateral lower 
extremities were a little more swollen and stiff after he was 
asked to walk outside.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to disability ratings in excess of 10 
percent for his service-connected bilateral leg disability.  
Under Diagnostic Code 5312, the current 10 percent disability 
rating is warranted for moderate impairment of the muscles of 
the lower extremities.  The next-higher disability rating of 
20 percent is warranted when the evidence is suggestive of 
moderately severe symptoms.  The competent medical evidence 
of record does not suggest that the Veteran's service-
connected compartment syndrome is itself responsible for 
symptomatology that would be classified as "moderately 
severe." 

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  In February 2001, the Veteran was found to 
experience pain upon exertion that was relieved with rest.  
These symptoms were again noted during his February 2004 VA 
examination, but the examiner noted that X-rays and 
neurologic examination of the lower extremities were normal.  
The Veteran reported pain of the lower extremities during his 
December 2006 VA examination, as well as having tingling at 
the bottom of his feet and weakness.  However, the examiner 
associated this numbness and weakness with the prior thoracic 
surgery to excise an intradural schwannoma.  The examiner 
concluded that it was less likely than not that the Veteran's 
compartment syndrome was affected by his non-service 
connected thoracic tumor.  

Upon examination in September 2008, the Veteran again 
reported pain and numbness of the lower extremities.  The 
examiner also noted that there was decreased range of motion, 
but the examiner did indicate that the Veteran was capable of 
performing all of his activities of daily living.  Since the 
examiner did not indicate whether the Veteran's symptoms were 
related to his service-connected disability, the Veteran was 
afforded another VA examination in January 2009.  The 
examiner opined that the only symptom related to the 
Veteran's service-connected compartmental syndrome were his 
complaints of discomfort in the anterior lateral lower leg 
with walking or prolonged standing,  The Veteran's complaints 
of joint and posterior leg complaints, as well as 
paresthesias and ambulatory instability, were not caused by 
or related to the Veteran's service-connected disability.  
The examiner stressed that the key to exertional compartment 
syndrome is exertion, and simple activities and rest are 
asymptomatic.  

Therefore, the evidence of record does not demonstrate that 
the Veteran's symptomatology associated with his service-
connected leg disability is moderately severe.  The Veteran 
can perform his activities of daily living, and the only 
symptom that has been associated with the Veteran's 
compartment syndrome is pain upon exertion.  The examiners 
have consistently noted that the Veteran's symptoms are 
relieved with rest.  Therefore, the Veteran's symptomatology 
is better characterized as "moderate," rather than as 
"moderately severe."  

Finally, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether a staged rating is appropriate.  However, the 
Veteran's symptoms have been best characterized as moderate 
throughout the period on appeal.  The evidence establishes 
that the Veteran has experienced pain and tightness upon 
exertion that is relieved upon rest.  Other symptoms, such as 
numbness and knee pain, were found not to be related to the 
Veteran's service-connected disabilities during the January 
2009 VA examination.  As such, the evidence does not 
demonstrate that the Veteran's symptomatology was better 
described as "moderately severe" at any time during the 
Veteran's appeal, and staged ratings are therefore not 
warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to disability ratings in excess of 10 percent for his 
exercised-induced compartment syndrome with history of shin 
splints of the right and left lower extremities must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2008) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to an increased evaluation for service-connected 
exercised-induced compartment syndrome with history of shin 
splints, right lower extremity, currently rated as 10 percent 
disabling, is denied.  

Entitlement to an increased evaluation for service-connected 
exercised-induced compartment syndrome with history of shin 
splints, left lower extremity, currently rated as 10 percent 
disabling, is denied.  



____________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


